Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tadao (JPH08164709) in view of Nakagawa (JP2005212692A).
Tadao discloses a tire useable for a three-wheeled vehicle where a radius of curvature (R1) of the tread surface in a center region (CW) is in a range of greater than 55% but 70% or less (R1 is 0.6-0.95 (pg.4 lines 158-168); and in working example 1, R1/TW= 120/180 = 0.66 see Table) where, on the tread surface at a tire widthwise cross-section, a region that is centered at the tire equator and comes into contact with the ground during straight running is defined as the center region and regions on each side of the center regions on each side of the center region are defined as shoulder region. 
As for the limitation, a three-wheeled vehicle tire to be mounted on a two-wheel side of a three-wheeled vehicle that is constituted by two front wheels and one rear wheel or one front wheel and two rear wheels and comprises a mechanism for tilting a tire(s) during turning Applicant is reminded the preamble of the claim(s) is not considered a limitation and is of no 
Applicant has added the limitation, a pair of sidewall portions each having a bead core with a bead filler, wherein height of each bead filler in a radial direction is 40% or less of a height in the radial direction of each sidewall. Although Tadao doesn’t explicitly disclose the height of the bead filler, analogous art, Nakagawa, depicts the bead core is less than 40% in the figures and states distance from heel end of the bead portion to the tread end of the tread portion SH and the distance from the heel end of the bead portion to the outer end in the tire radial direction of the bead filler is 0.08 ≦ h / SH ≦ 0.20 [0008]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a sidewall height less than 40% since if the height exceeds 20%, the rigidity is large and the absorbency is significantly deteriorated [0012]. 
As for claim 2
Regarding claim 3, Tadao depicts the height of a folded part of the carcass ply is greater than 50% of the height of each sidewall and 75% or less of the height of each sidewall in figure 
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tadao (JPH08164709) in view of Nakagawa (JP200522692A) and further in view of Kurita (US 2015/0000811 A1).  
Regarding claims 4-5, although Tadao and Nakagawa are silent to the thickness of the sidewall, one ordinary skill in the art would look to conventional art to determine the standard thickness of sidewalls. Analogous art, Nagawa, discloses the thickness of the sidewall is within the range of 3.0 mm to 5.0 mm [0009]. Kurita is analogous art since it relates to the broader pneumatic tire which includes 2 wheeled vehicles. MPEP 2144.05 states overlapping or touching ranges are a prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a range of 4-6 mm for the thickness of the sidewalls so the lateral rigidity of the tire is enhanced and good controllability and stability of the tire are obtained [0024]. 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tadao (JPH08164709) in view of Nakagawa (JP200522692A) and further in view of Nakasaki (EP 0549311 A1) 
Although Tadao and Nakagawa are silent to the relationship between the belt ply and the tread width, one ordinary skill in the art would look to conventional art to determine the standard belt range. Analogous art, Nakasaki, discloses the axial width (BW) of the belt ply (7a) is in the range of 0.85 to 0.95 times the tread width (TW) [abstract]. MPEP 2144.05 states overlapping or touching ranges are a prima facie evidence of obviousness. It would have been . 
Response to Arguments
Applicant's arguments filed 1/26/2021 have been fully considered but they are not persuasive in light of the newly cited art Nakagawa (JP200522692A). The specification objection is withdrawn since the amended abstract satisfies the 150 world limit. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765.  The examiner can normally be reached on Monday-Friday: 8:00 am-4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARAH TAUFIQ/Examiner, Art Unit 1749                                                                                                                                                                                           
/ROBERT C DYE/Primary Examiner, Art Unit 1749